Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following: "Upon the appeal herein the plaintiff contended that sections 13 to 13-j of the Workmen's Compensation Law of the State of New York (Consolidated Laws, chap. 67) contravened the Fourteenth Amendment of the Federal Constitution in the aspects discussed in the opinion of the court (274 N.Y. 271). Such questions were presented and necessarily passed upon but not sustained by the court." (See 274 N.Y. 271.)